UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6544


SAMUEL BURT,

                      Plaintiff – Appellant,

          v.

JON   OZMINT,  Director;  SOUTH   CAROLINA  DEPARTMENT  OF
CORRECTIONS; W. EAGLETON; S. SKIPPER; J. SLIGH; J. BETHEA;
W. MCCRAE; MR. JACOBS; S. GOLDBERG; M. C. LINDSEY; C.
FLORIAN; MS. HOOKS,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.       Solomon Blatt, Jr., Senior
District Judge. (3:11-cv-00247-SB-JRM)


Submitted:   July 21, 2011                   Decided:    July 26, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Samuel Burt, Appellant Pro Se. Samuel F. Arthur, III, AIKEN,
BRIDGES, NUNN, ELLIOTT & TYLER, PA, Florence, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Samuel Burt seeks to appeal the district court’s order

notifying the parties of certain administrative requirements and

requiring Burt to notify the court of any changes of address.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                  The

order Burt seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                 Accordingly, we

dismiss the appeal for lack of jurisdiction.                 We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.



                                                                    DISMISSED




                                        2